UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington D.C. 20549 Form 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) July 23, ENERJEX RESOURCES, INC. (Name of small business issuer in its charter) Nevada 000-30234 88-0422242 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 7300 W. 110th, 7th Floor Overland Park, KS 66210 (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code: (913) 693-4600 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions:  Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425)  Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12)  Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b))  Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02 Departure of Directors or Principal Officers; Election of Directors; Appointment of Principal Officers On July 23, 2008, the Company promoted Dierdre P. Jones to serve as its chief financial and principal accounting officer. Ms. Jones served as the Company’s Director of Finance and Accounting since August 2007.From May 2007 through August 2007, Ms. Jones provided independent consulting services for the Company, primarily in the testing and implementation of financial accounting and reporting software.From May 2002 through May 2007, Ms. Jones was sole proprietor of These Faux Walls, a specialty design company. She holds the professional designations of Certified Public Accountant and Certified Internal Auditor.Prior to joining the Company, Ms. Jones held management positions with UtiliCorp United Inc. (Aquila), and served three years in public accounting with Arthur Andersen & Co. Ms. Jones graduated with distinction from the University of Kansas with a B.S. in Accounting and Business Administration. Ms. Jones is not a director of any other public company, nor is she related to any officer, director or affiliate of the Company.Ms. Jones is not a party to any pending legal proceeding, nor has she been subject to a bankruptcy petition filed against her, nor been convicted in, or subject to, any criminal proceeding. The Company and Ms. Jones are currently finalizing the terms of an employment agreement, which will be filed with the Securities and Exchange Commission upon execution by the parties. Item 5.03 Amendment to Articles of Incorporation or Bylaws; Change in Fiscal Year. Effective July 25, 2008, the Company amended its articles of incorporation to implement a 1-for-5 reverse stock split (discussed in Item 8.01 below). A copy of the amendment to the articles of incorporation is attached hereto as Exhibit 3.1. Item 8.01 Other Events. On July 23, 2008, the Company issued a press release announcing the promotion of Ms.
